Title: To George Washington from Frederick Haldimand, 11 August 1783
From: Haldimand, Frederick
To: Washington, George


                        
                            Sir
                            Sorel August 11th 1783.
                        
                        I have had the Honor to receive, by the Hands of Major General Baron de Steuben, your Excellency’s Letter of
                            the 12th of July last, communicating to me your having received Instructions from the Congress of the United States to
                            make proper Arrangements with the Commanders in Chief of the British Forces in America for receiving Possession of the
                            Posts in the United States occupied by the Troops of His Britannic Majesty, agreeably to the 7th article of the provisional
                            Treaty; and your having appointed the Baron de Steuben to form the said arrangements with me for receiving the Posts and
                            Fortresses under my direction—And also acquainting me that the Baron is charged with Instructions from your Excellency to
                            visit the Posts within the Boundary of the United States upon the River St Lawrence and the Lakes above for the purpose of
                            having a Report made to You of the measures necessary for the Garrisoning and Support of them.
                        In answer to your Excellency’s Letter, I beg leave to assure You, Sir, that few things would afford me
                            greater Pleasure than to manifest my readiness to comply with your Excellency’s wishes, as far as it is consistent with my
                            duty; persuaded that your Excellency does not expect I should do more, I proceed to acquaint You that, His Majesty’s
                            Proclamation declaring a Cessation of Hostilities with the Powers at War, and particular Orders to comply with it, are the
                            only Instructions I have yet received upon the important Subject of Peace. Thus situated, a strict observance of my duty,
                            and of the Rules of War practiced by all Nations, leaves me no alternative but that of deferring a compliance with your
                            Requests until I shall be properly authorised to receive them.
                        While I regret the unavoidable disappointment which the Baron de Steuben has met with in the execution of
                            your Excellency’s Commands, I feel myself indebted to an occurrence which has procured to me the acquaintance of an
                            Officer of so much Repute in the Line of His Profession, and who stands so high in your Excellency’s Esteem.
                        As the Baron will communicate to your Excellency the Substance of our Conversation upon the Subject of His
                            Commission, I shall add no more here than to assure your Excellency that every Measure which obedience to the Commands of
                            my Sovereign, and the most humane Inclinations, could suggest, and which the indefatigable Endeavours of my Officers
                            serving in the Upper Country, and the force of Presents could effect, has been unweariedly employed in restraining the
                            Indians and reconciling them to Peace; and it is with sincere Pleasure I acquaint your Excellency that my Efforts have
                            been Compleatly successful, notwithstanding the hostile Attempts which were made against the Upper Country, long after
                            their happy Effects had been experienced upon the Frontiers. I have the Honor to be Sir Your Excellency’s most obedient and
                            most humble Servant
                        
                            Fred: Haldimand
                        
                    